—Judgment, Supreme Court, Bronx County (William H. Wallace, III, J.), rendered September 12, 1989, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of 7 to 21 years, unanimously modified, on the law, to reduce the conviction to robbery in the third degree and remand the matter to Supreme Court for resentencing, and otherwise affirmed.
As determined in connection with the appeals of codefendants Angel Diaz and Luis Garrastequi (189 AD2d 574), the evidence was insufficient to support a conviction for robbery in the first degree. Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.